Case 1:11-cv-06616-RKE Document 89-2 Filed 10/02/20 Page 1 of 4




           EXHIBIT B
             Case 1:11-cv-06616-RKE Document 89-2 Filed 10/02/20 Page 2 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

YOEL WEISSHAUS,
                                                                       Case:        ll-cv-6616-RKE
                       Plaintiff
                            vs.
THE PORT AUTHORITY OF NEW YORK AND NEW
JERSEY,
                Defendant.


                                  AMENDED DEPOSITION DEMANDS
  TO:    Defendant THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY,

         (collectively as “Defendant”) and Counsel:

         PLEASE TAKE NOTICE that pursuant to the Federal Rules of Civil Procedure and in

  compliance with Rule 26(g)(1) and Rule 30, you are hereby notified that the undersigned will take

  the deposition of the Port Authority of New York at 8:30 a.m. on 13 of October 2020. The

  deposition will be conducted remotely before a court reporter, by Pirozzi & Hillman, Inc., utilizing

  https://reporter.vtestify.com/. As such you are required to provide to the undersigned, by no later

  than October 12, 2020 at 10:00 a.m. and by email, the names of your designee and email addresses

  necessary for the participation in discovery.


         This deposition is for discovery and for use at hearings and at trial. The foregoing subjects

  without limitation will be covered:


              1.   The operation of the Port Authority of New York and New Jersey from 2000 to the

  present.

              2.   Examining the facts regarding the subject matter of this case.

              3.   The rules and policies of the Port Authority of New York and New Jersey that is

  used in the course of its business to manage finances from 2007 to the present.



                                                      Page 1
           Case 1:11-cv-06616-RKE Document 89-2 Filed 10/02/20 Page 3 of 4




            4.   All documents and communications used by the Port Authority of New York and

New Jersey in the course of business to manage finances from 2007 to the present.

            5.   The facts relating to configuring and setting the Amount of the toll rates adopted

on August 19, 2011.

            6.   The contracts that the Port Authority has entered with E-ZPass to collect tolls. The

relevant contracts are all those that were and are active from January 2000 to the present.

            7.   The payments arrangements between the Port Authority and E-ZPass since January

2000 to the present, involving revenues of the collection of tolls.

            8.   The capital projects from 2007 to the present such as raising the Bayonne Bridge,

building the New Goethals Bridge, rebuilding the Pulaski Skyway, etc.

            9.   What methods of accounting the Port Authority of New York and New Jersey

employs to account for ITN expenses and revenues apart from non-ITN expenses from 2007 to the

present.

            10. The management of budgets and financial statements properly for the Interstate

Transportation Network ITN expenses from 2007 to the present.

            11. The successful management of revenues to show no deficit from 2007 to the

present.

            12. What method the Port Authority of New York and New Jersey uses to calculate to

proclaim a deficit for the ITN.

       TIME RESERVED is seven (7) hours per designee and will be continued until its

successful conclusion.




                                                    Page 2
       Case 1:11-cv-06616-RKE Document 89-2 Filed 10/02/20 Page 4 of 4




      GOVERN YOURSELVES ACCORDINGLY.


Dated: New Milford, NJ
       September 19, 2020
                             /s/ Yoel Weisshaus, plaintiff
                             Yoel Weisshaus
                             235 Milford Avenue 2E
                             New Milford, NJ 07646
                             Yoelweisshaus@gmail.com




                                         Page 3
